            Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.36 Page 1 of 10




Last Name         First Name   giq       lziocode   Districts       Gender
                                                                       Male
                                                                      Female
                                                         2             Male
                                                         2            Female

                                                         2            Female
                                                                       Male

                                                         2             Male

                                                         2            Female

                                                         2            Female

                                                         1            Female

                                                         2             Male
                                                                       Male

                                                         7            Female
                                                         2             Male
                                                                       Male
                                                         3             Male
                                                         3             Male
                                                                       Male
                                                         1             Male
                                                                       Male
                                                                      Female
                                                                       Male
                                                         2            Female
                                                                       Male
                                                                       Male




                                                                       Male
                                                                      Female
                                                                      Fernale
                                                         2             Male
                                                                      Female
                                                         3            Femalè
                                                                      Female
                                                                       Male


                                                                       Male
                                                         3             Male
                                                                      Female
                                                                       Male
                                                         2             Male
                                                                      Female




                                     I
             Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.37 Page 2 of 10




Ethnicitv                         Status
Black                             Agility Test
White                             Agility Test
Black                             Agility Test
Hispanic or Latino                Agility Test
White                             Agility Test
Black                             Agility Test
Black                             Agility Test
White                             Agility Test
Black                             Agility Test
Two or More Races                 Agility Test
Asian                             Agility Test
Black                             Agility Test
White                             Agility Test
Black                             Agility Test
Black                             Agility Test
Black                             Agility Test
Two or More Races                 Agility Test
Two or More Races                 Agility Test
Hispanic or Latino                Agility Test
Hispanic or Latino                Agility Test
White                             Agility Test
Hispanic or Latino                Agility Test
Black                             Agility Test
Black                             Agility Test
Two or More Races                 Agility Test
Black                             Agility Test
Black                             Background in Field
American lndian orAlaska Native   Background in Field
White                             Background in Field
White                             Background in Field
Two or More Races                 Background in Field
White                             Background in Field
White                             Background in Field
White                             Background in Field
Black                             Background in Field
White                             Background in Field
Hispanic or Latino                Background in Field
Black                             Background in Field
Two or More Races                 Background Review
Hispanic or Latino                Background Review
Black                             Background Review
White                             Background Review




                                           lcl
     Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.38 Page 3 of 10



                                                               Female
                                                                Male

l-                                            2                 Male

L
                                                                Male
                                                               Female
=
-;                                                              Male

ï                                                               Male

?                                                              Female

                                                               Female
                                                               Female

                                              2                Female

                                                                Male

                                              2                 Male

                                                  I             Male

                                              2                 Male
                                                               Female

                                              2                Female
                                                                Male

                                              2                 Male
                                                                Male

                                              2                Female
                                                               Female
                                              2                 Male

                                              2                Female

                                              2                 Male
                                                               Female

                                              1                 Male
                                                                Male
                                                                Male

                                              2                 Male

                                              2                Female

                                              2                 Male

                                              1                Female
                                                                Male
                                                               Female
                                                                Male
                                                                Male

                                              2                 Male
                                                               Female
                                                                Male

                                              2                Female

                                              1                 Male
                                                                Male

                                              2




                                  I
             Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.39 Page 4 of 10



White                             Conditional Offer
Black                             Conditional Offer

Black                             Conditional Offer

Two or More Races                 Conditional Offer
White                             Conditional Offer
Hispanic or Latino                Hiring lnterview
Hispanic or Latino                Hiring lnterview
White                             Hiring lnterview
White                             Hiring lnterview
White                             Hiring lnterview
White                             Hiring lnterview
Hispanic or Latino                Hiring lnterview
Black                             Hiring lnterview
ïwo or More Races                 Hiring lnterview
Black                             Hiring lnterview
White                             Hiring lnterview
American lndian orAlaska Native   Hiring lnterview
Asian                             Hiring lnterview
Two or More Races                 Hiring lnterview
Two or More Races                 Hiring lnterview
White                             Hiring lnterview
White                             Minimum Education and Experience
Black                             Minimum Education and Experience
Two or More Races                 Minimum Education and Experience
Black                             Minimum Education and Experience
White                             Minimum Education and Experience
Hispanic or Latino                Minimum Education and Experience
Hispanic or Latino                Minimum Education and Experience
Black                             Minimum Education and Experience
Black                             Minimum Education and Experience
Black                             Minimum Education and Experience
Black                             Minimum Education and Experience
White                             Minimum Education and Experience
Black                             Minimum Education and Experience
Black                             Minimum Education and Experience
Black                             Minimum Education and Experience
Hispanic or Latino                Minimum Education and Experience
Black                             Minimum Education and Experience
White                             Minimum Education and Experience
Two or More Races                 Minimum Education and Experience
Black                             Minimum Education and Experience
Hispanic or Latino                Minimum Education and Experience
Black                             Minimum Education and Experience
Black                             Minimum Education and Experience




                                                      Cr
                                               )
Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.40 Page 5 of 10



                                         1                 Male

                                         I                 Male
                                                            male
                                                          Female
                                                          Female
                                                          Female
                                                           Male

                                         2                 Male
                                                          Female


                                                           Male
                                                          Female

                                         3

                                                           Male


                                                          Female
                                         2                Female
                                                          Female

                                         1                Female
                                                          Female

                                         2                Female
                                                           Male

                                         1                 Male

                                         2                 Male

                                         2                 Male
                                                           Male
                                                           Male
                                                          Female

                                         2                 Male
                                                          Female
                                                           Male
                                                          Female
                                                          Female

                                         1                 Male

                                         2                 Male
                                                          Female
                                                          Female

                                         1                Female
                                                          Female
                                                           Male
                                                          Female
                                                           Male
                                                          Female
                                                           Male




                             3
             Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.41 Page 6 of 10



Black                                   Pass/No Conditional
Hispanic or Latino                      Pending Background
White                                   Pending Background
White                                   Pending Background
White                                   Pending Background
White                                    Pending Background
Black                                    Pending Background
Black                                    Pending Background
White                                    Pending Background
American lndian orAlaska Native          Pending Background
Two or More Races                        Pending Background
White                                    Pending Documentation
Black                                    Pending Documentation
Black                                    Pending Documentation
Two or More Races                        Pending Documentation
Hispanic or Latino                       Pending Documentation
Black                                    Pending Documentation
White                                    Pending Documentation
White                                    Pending Documentation
White                                    Pending Documentation
Black                                    Pending Documentation
Black                                    Pending Documentation
Black                                    Pending Documentation
Hispanic or Latino                       Pending Documentation
Black                                    Pending Documentation
Two or More Races                        Pending Documentation
Hispanic or Latino                       Pending Documentation
White                                    Pending Documentation
Black                                    Pending Documentation
White                                    Pending Documentation
Hispanic or Latino                       Pending Documentation
Hispanic or Latino                       Pending Documentat¡on
White                                    Pending Documentation
Native Hawaiian or Other Pacific lslander Pending Documentation
Two or More Races                        Pending Documentation
White                                    Pending Documentation
White                                    Pending Documentat¡on
White                                    Pending Documentation
Wh¡te                                    Pending Documentation
Black                                    Pending Documentation
White                                    Pending Documentation
Black                                    Pending Documentation
White                                    Pending Documentation
Two or More Races                        Pending Documentation




                                                         3a
Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.42 Page 7 of 10


                                                              Male
                                                              Male


                                                          F

                                    ¡-ã-                  Female
                                                          Female
                                    I

                                    l¡
                                    l,l
                                    l2l
                                                              Male
                                                          Female

                                    â                         emale

                                    l2l                   Female



                                    LJ
                                    tt
                                                          Female


                                                          Female
                                                                le




                                    Lri
                                                          Female
                                                          Female

                                    lul                       Male




                                    Ljj                   Female
                                                              Male




                                    L!                        Male
                                                              Male



                                    L=
                                                              Male
                                                          Female



                                    L:     2l
                                           3l
                                                              Male
                                                              Male
                                                        Not Declared
                                                              Male
                                                              Male
                                                I
                                           2l                 Male

                                        --r-l
                                        --T---J
                                                              Male
                                                              Male
                                                              Male
                                                          Female
                                        --T-              Female
                                                          Female
                                                          Female
                                                          Female
                                                              Male
                                                              Male

                                           2



                                           3                  Male

                                           2                  Male

                                           2                  Male
             Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.43 Page 8 of 10



Two or More Races                           Pending Documentation
American lndian orAlaska Native             Pending Documentation
Two or More Races                           Pending Documentation
White                                       Pending Documentation
White                                       Pending Documentation
White                                       Pending Documentation
Two or More Reces                           Pending Documentation
Hispanic or Latino                          Pending Documentation
Black                                       Pending Documentation
Black                                       Pending Documentation
Hispanic or Latino                          Pending Documentation
Hispanic or Latino                          Pending Documentation
Black                                       Pending Documentation
White                                       Pending Documentation
Black                                       Pending Documentation
White                                       Pending Documentation
Native Hawaiian or Other Pacific lslander   Pending Documentation
Two or More Races                           Pending Documentation
Asian                                       Pending Documentation
Hispanic or Latino                          Pending Documentation
Asian                                       Pending Documentation
Black                                       Pending Documentation
Black                                       Pending Documentation
Black                                       Pending Documentation
Black                                       Pending Documentation
Two or More Races                           Pending Documentation
Two or More Races                           Pending Documentation
American lndian orAlaska Native             Pending Ðocumentation
Two or More Races                           Pending Documentation
Two or More Races                           Pending Ðocumentation
Black                                       Pending Documentation
Black                                       Pending Documentation
White                                       Pending Documentation
Two or More Races                           Pending Documentation
White                                       Pre-Screen lnterview
Hispanic or Latino                          Pre-Screen lnterview
White                                       Pre-Screen lnterview
Hispanic or Latino                          Pre-Screen lnterview
Black                                       Pre-Screen lnterview
Hispanic or Latino                          Pre-Screen lnterview
Black                                       Pre-Screen lnterview
Black                                       Pre-Screen lnterview
Two or More Races                           Pre-Screen lnterview
Hispanic or Latino                          Pre-Screen lnterview




                                                             Ll q
Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.44 Page 9 of 10



                                          J
                                                        -F€--ìæ-l
                                                          Female    I

                                                           Male     I

                                          2                Male     I


                                                          Female
                                                                    I




                                   /-'-
                               )
            Case 1:20-cv-00411 ECF No. 1-4 filed 05/11/20 PageID.45 Page 10 of 10



Black                         Pre-Screen lnterview
Two or More Races             Pre-Screen lnterview
Hispanic or Latino            Pre-Screen lnterview
Black                         Pre-Screen lnterview
White                         Pre-Screen lnterview




                                                     9a
